Name: Commission Regulation (EEC) No 1694/80 of 30 June 1980 fixing, for the 1980/81 sugar marketing year, the flat-rate amount provided for in the system of minimum stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/80 Official Journal of the European Communities 1 . 7 . 80 COMMISSION REGULATION (EEC) No 1694/80 of 30 June 1980 fixing, for the 1980/81 sugar marketing year, the flat-rate amount provided for in the system of minimum stocks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (*), as last amended by Regulation (EEC) No 1 396/78 (2), Having regard to Council Regulation (EEC) No 1488/76 of 22 June 1976 laying down provisions for the introduction of a system of minimum stocks in the sugar sector (3), and in particular Article 7 thereof, Whereas Articles 3 (b) and 6 (a) of Regulation (EEC) No 1488/76 provide for the reimbursement of the profit included in the intervention price on account of the costs involved in maintaining the minimum stock ; Whereas, in order to determine that profit, Commis ­ sion Regulation (EEC) No 189/77 of 28 January 1977, laying down detailed rules for the application of the system of minimum stocks in the sugar sector (4), provides for a flat-rate amount to be fixed for each sugar marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 sugar marketing year, the flat-rate amount referred to in Article 6 of Regulation (EEC) No 189/77 shall be 0-121 ECU per 100 kilograms of sugar expressed in white value . Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 359, 31 . 12. 1974, p. 1 .\2) OJ No L 170, 27. 6. 1978, p. 1 . (A OJ No L 167, 26 . 6. 1976, p. 11 . (&lt;) OJ No L 25, 29 . 1 . 1977, p. 27.